Election/Restrictions
RE: Brauns et al.
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1, 4-6, 8, 10-13, 15, 17, 18, 29 and 36-38, drawn to a fusion protein comprising an antibody or antigen-binding fragment thereof fused in frame to a fragment of Mycobacterium tuberculosis heat shock protein 70 (HSP70) of less than 200 amino acids, wherein the HSP70 fragment comprises a minimal HSP70 sequence comprising amino acid residues 368-479 of tuberculosis HSP70 (SEQ ID NO:1), classified in C07K2319/00.
II. 	Claim 28, drawn to a fusion protein comprising an antibody or antigen-binding fragment thereof fused in frame to a chimeric Mycobacterium tuberculosis heat shock protein 70 (HSP70), wherein the chimeric HSP70 comprises a backbone of a human HSP70 amino acid sequence wherein a beta sheet domain of about amino acid residues 367 to 479 (numbering based on SEQ ID NO:29) are substituted with a beta sheet domain of about amino acid residues 390-571 of Mycobacterium tuberculosis HSP70, classified in C07K2319/00.
III. 	Claims 39, 46 and 47, drawn to a nucleic acid encoding a fusion protein comprising an antibody or antigen-binding fragment thereof fused in frame to a fragment of Mycobacterium tuberculosis heat shock protein 70 (HSP70) of less than 200 amino acids, wherein the HSP70 fragment comprises a minimal HSP70 sequence comprising amino acid residues , classified in C12N15/62.
IV. 	Claims 50-51, drawn to a method of inducing an immune response to an antigen in a subject, and a method of treating a disease associated with an antigen in a subject, comprising administering to the subject a fusion protein comprising an antibody or antigen-binding fragment thereof fused in frame to a fragment of Mycobacterium tuberculosis heat shock protein 70 (HSP70) of less than 200 amino acids, wherein the HSP70 fragment comprises a minimal HSP70 sequence comprising amino acid residues 368-479 of tuberculosis HSP70 (SEQ ID NO:1), classified in A61K38/00.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are drawn to distinct products. The products of Inventions I and II have a materially different design, mode of operation, function, or effect, and are not obvious variants. The products of Inventions I and II are structurally and functionally divergent based on their different amino acid sequences. Each invention is capable of separate manufacture and use. For these reasons, Inventions I and II are patentably distinct. Inventions I and II require separate searches as such searching them together would impose serious search burden. 

Invention III and any one of Inventions I & II are patentably distinct products. The polynucleotide of group III and the polypeptide of groups I & II are patentably distinct inventions for the following reasons. Polynucleotides, which are composed of purine 
Furthermore, searching the inventions of group III and any one of Inventions I & II together would impose a serious search burden.  In the instant case, the search of the polypeptides and the polynucleotides are not coextensive.  The inventions of group III and any one of Inventions I & II have a separate status in the art as shown by their different classifications. In cases such as this one where descriptive sequence information is provided, the sequences are searched in appropriate databases. Polypeptides and polynucleotides are searched in separate and different databases. There is search burden also in the non-patent literature. Prior to the concomitant isolation and expression of the sequence of interest there may be journal articles devoted solely to polypeptides which would not have described the polynucleotide.  Similarly, there may have been "classical" genetics papers, which had no knowledge of the polypeptide but spoke to the gene.  Searching, therefore is not coextensive.  As such, it would be burdensome to search the inventions of group III and any one of Inventions I & II together.


Searching the inventions of Groups I and IV together would impose serious search burden. The inventions of Groups I and IV have a separate status in the art as shown by their different classifications.  Moreover, in the instant case, the search for the fusion protein of Group I and the method of inducing an immune response to an antigen in a subject, and the method of treating a disease associated with an antigen in a subject of groups IV are not coextensive. The search for group IV would require a text search for the method steps, which is not required for search for Group I. Prior art which teaches the fusion protein of Group I would not necessarily be applicable to the method of using the fusion protein for inducing an immune response to an antigen in a subject, and treating a disease associated with an antigen in a subject.  Moreover, even if the fusion protein was known, a method of inducing an immune response to an antigen in a subject, and a method of treating a disease associated with an antigen in a subject which uses the fusion protein may be novel and unobvious in view of the preamble or active steps.


3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

4.	This application contains claims directed to the following patentably distinct species:
 (a) 	SEQ ID NOs: 16, 17, 18, 19, and 20 (claim 6)
(b)	SEQ ID NOs: 21, 22, 23, 24, and 25 (claim 13)
The species are independent or distinct because their different structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of groups (a) and (b) (e.g. SEQ ID NO: 16 from group (a), SEQ ID NO: 21 from group (b)), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because different sequences require different search in multiple databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HONG SANG/Primary Examiner, Art Unit 1643